      Case 2:18-cv-02973-TLN-KJN Document 85 Filed 08/20/21 Page 1 of 3


 1   MILBERG COLEMAN BRYSON                           TIMOTHY D. McGONIGLE PROF. CORP.
     PHILLIPS GROSSMAN PLLC                           Teresa Z. Youhanaie (SBN143393)
 2   astraus@milberg.com                              tyouhanaie@icloud.com
     280 S. Beverly Drive, Suite PH                   1880 Century Park East, Suite 516
 3
     Beverly Hills, CA 90212                          Los Angeles, California 90067
 4   Telephone: (917) 471-1894                        Telephone: (310) 478-7110
                                                      Facsimile: (888) 266-9410
 5   Attorneys for Plaintiff
                                                      BAKER, DONELSON, BEARMAN,
 6                                                    CALDWELL & BERKOWITZ, PC
                                                      Amy L. Champagne (admitted pro hac vice)
 7
                                                      achampagne@bakerdonelson.com
 8                                                    Samuel D. Gregory (admitted pro hac vice)
                                                      sdgregory@bakerdonelson.com
 9                                                    100 Vision Drive, Suite 400
                                                      Jackson, MS 39211
10                                                    Telephone: (601) 351-2400
11                                                    Facsimile: (601) 351-2424

12                                                    Attorneys for Defendant

13

14

15

16                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
17
     TIFFANY HARRIS, individually, and on           Case No. 2:18-cv-02973-TLN-KJN
18   behalf of all others similarly situated,
19                                                  JOINT STIPULATION FOR
                    Plaintiff,                      EXTENSION OF DEADLINES
20
            vs.                                     Hon. Troy L. Nunley
21
     LSP PRODUCTS GROUP, INC.
22

23          Defendant.

24

25

26

27

28


                                                1
      Case 2:18-cv-02973-TLN-KJN Document 85 Filed 08/20/21 Page 2 of 3


 1                                         JOINT STIPULATION

 2          COME NOW, Defendant LSP Products Group, Inc. (“LSP”) and Plaintiff Tiffany Harris

 3   and FILE THIS Joint Stipulation for Extension of Deadlines, and in support thereof show as

 4   follows:

 5          WHEREAS, on May 28, 2019, the Court entered its Amended Pretrial Scheduling Order

 6   that set multiple deadlines that are triggered by the Court’s ruling on Defendant’s Motion to

 7   Dismiss. (Dkt. #78).

 8          WHEREAS, on June 30, 2021, the Court granted Defendant’s Motion to Dismiss which

 9   allowed Plaintiff to file an amended complaint within 30 days. (Dkt. #81).

10          WHEREAS, on July 29, 2021, the Court issued an Order agreeing to a Joint Stipulation by

11   the Parties setting August 20, 2021, as Plaintiff’s new deadline to file an Amended Complaint, and

12   further describing how the other deadlines in the Amended Pretrial Scheduling Order (Dkt # 78)

13   would be re-calculated (Dkt # 83).

14          WHEREAS, due to serious health issues and scheduling conflicts, Plaintiff needs

15   additional time to file her Amended Complaint, and Defendant anticipates needing more than the

16   standard two weeks to then file an anticipated responsive pleading.

17          WHEREAS, good cause exists for the mutual extension.

18          Thus, the parties stipulate that:

19          1. Plaintiff’s amended complaint is due on or before September 17, 2021.

20          2. Defendant’s responsive pleading is due on or before October 18, 2021.

21          3. The deadlines in the Amended Pretrial Scheduling Order (Dkt. #78) will continue to be

22              calculated as described in the Order of July 29, 2021 (Dkt # 83).

23

24

25

26

27

28

                                                      2
     Case 2:18-cv-02973-TLN-KJN Document 85 Filed 08/20/21 Page 3 of 3


 1

 2   AGREED:

 3
     DATED: August 19, 2021                MILBERG COLEMAN BRYSON PHILLIPS GROSSMAN,
 4                                         PLLC
 5
                                           By: /s/ Ales R. Straus
 6                                               Alex R. Straus

 7                                              Attorneys for Plaintiff Tiffany Harris
 8   DATED: August 19, 2021                TIMOTHY D. McGONIGLE PROF. CORP.
 9
                                           By: /s/ Teresa Z. Youhanaie
10                                              Teresa Z. Youhanaie

11                                              Attorneys for Defendant
                                                LSP PRODUCTS GROUP, INC.
12

13

14
     IT IS SO ORDERED, this the 20th day of August, 2021.
15

16

17

18
                                                               Troy L. Nunley
19                                                             United States District Judge

20

21

22

23

24

25

26

27

28

                                                 3
